Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               April 18, 2018

The Court of Appeals hereby passes the following order:

A18D0401. PAUL MARVIN HOOD v. THE STATE.

      On January 31, 2018, the trial court entered an order revoking Paul Marvin
Hood’s probation. On March 21, 2018, Hood filed this application for discretionary
appeal. We, however, lack jurisdiction.
      Hood’s application is untimely. To be timely, a discretionary application must
be filed within 30 days of entry of the order sought to be appealed. OCGA § 5-6-35
(d). The requirements of OCGA § 5-6-35 are jurisdictional, and this Court cannot
accept an application for appeal not made in compliance therewith. Boyle v. State,
190 Ga. App. 734, 734 (380 SE2d 57) (1989). Hood’s application was filed 49 days
after entry of the order he seeks to appeal. Accordingly, we lack jurisdiction to
consider the application, which is hereby DISMISSED.1

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         04/18/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      1
         We received Hood’s “Motion for Extension of Time to File a Discretionary
Appeal,” on February 12, 2018. However, we could not docket the motion because
it did not contain a stamp “filed” copy of the trial court’s order. See Court of Appeals
Rule 16 (c) (extension of time to file discretionary applications must comply with
Rule 40 (b), Emergency Motions); Rule 40 (b) (2) (emergency motion must contain
a stamped “filed” copy of order to be appealed). Hood then filed the same document
with a stamp “filed” copy of the trial court’s order on March 21, 2018. We construed
this second attempt to file the document as an application. However, even if we
construed this document as a motion for extension of time, it would nonetheless be
untimely because this Court may only grant an extension of time to file an application
for discretionary appeal if it is made “before expiration of the period for filing as
originally prescribed or as extended by a permissible previous order.” OCGA §
5-6-39 (d); see also Gable v. State, 290 Ga. 81, 84-85 (2) (a) (720 SE2d 170) (2011).